         Case 5:20-cv-03184-SAC Document 14 Filed 04/21/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

MICHAEL A. VANDERPOOL,

               Petitioner,

               v.                                                  CASE NO. 20-3184-SAC

JEFF ZMUDA,

               Respondent.


                               MEMORANDUM AND ORDER

       This matter is a pro se petition for writ of habeas corpus filed under 28 U.S.C. § 2254.

The Court conducted an initial review of the Petition under Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts, and directed Petitioner to show good

cause why his habeas claims should not be dismissed due to his failure to commence this action

within the one-year limitation period. (Doc. 7.) Petitioner filed a response (Doc. 8) arguing for

equitable tolling. The Court entered an Order (Doc. 9) directing Respondent to file a Pre-

Answer Response (“PAR”) limited to addressing the affirmative defense of timeliness under 28

U.S.C. § 2244(d). Respondent filed a PAR (Doc. 12), and Petitioner filed a Reply (Doc. 13).

The Court finds that the Petition should be dismissed as time-barred.

Background

       Petitioner was sentenced in Wyandotte County District Court on February 28, 2008.

State v. Vanderpool, No. 2005-CR-001809 (Wyandotte County District Court).             Petitioner

appealed, and his sentence was affirmed on November 6, 2009. State v. Vanderpool, Case

No. 100,552, 2009 WL 3737333 (Kan. Ct. App. Nov. 6, 2009) (unpublished). Petitioner filed a

Petition for Review on December 7, 2009, which was denied on June 23, 2010. Id.




                                                1
         Case 5:20-cv-03184-SAC Document 14 Filed 04/21/21 Page 2 of 8




       On June 23, 2011, Petitioner filed a motion under K.S.A. 60-1507, arguing that his trial

counsel was ineffective. See Vanderpool v. State, No. 118,949, 2019 WL 4383313 (Kan. Ct.

App. Sept. 13, 2019). Petitioner’s motion was denied on January 27, 2015. Id. Petitioner

appealed to the Kansas Court of Appeals on September 29, 2015. Id. The Kansas Court of

Appeals remanded to the trial court for a hearing in compliance with Albright, to determine if

Petitioner received ineffective assistance of counsel from his attorney in failing to timely file a

notice of appeal, thus justifying acceptance of the untimely notice of appeal. Id. Following a

hearing in accordance with Albright v. State, 292 Kan. 193, Syl. ¶ 5, 251 P.3d 52 (2011), the trial

court held that habeas counsel was ineffective for failing to timely appeal from the adverse

decision, and the Kansas Court of Appeals had jurisdiction to consider the merits of Petitioner’s

argument under Albright. Vanderpool v. State, No. 118,949, 2020 WL 593974 (Kan. Ct. App.

Feb. 7, 2020) (unpublished). The Kansas Court of Appeals affirmed the denial of Petitioner’s

K.S.A. 60-1507 motion on February 7, 2020. Petitioner signed the instant Petition under § 2254

on June 8, 2020, and it was filed with the Court on July 6, 2020.

Discussion

       This action is subject to the one-year limitation period established by the Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”) in 28 U.S.C. § 2244(d).                  Section

2244(d)(1) provides:

               (d)(1) A 1-year period of limitation shall apply to an application
               for a writ of habeas corpus by a person in custody pursuant to the
               judgment of a State court. The limitation period shall run from the
               latest of –

               (A) the date on which the judgment became final by the
               conclusion of direct review or the expiration of the time for
               seeking such review;




                                                2
          Case 5:20-cv-03184-SAC Document 14 Filed 04/21/21 Page 3 of 8




               (B) the date on which the impediment to filing an application
               created by State action in violation of the Constitution or laws of
               the United States is removed, if the applicant was prevented from
               filing by such State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively
               applicable to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

28 U.S.C. § 2244(d)(1).

       The one-year limitation period generally runs from the date the judgment becomes

“final,” as provided by § 2244(d)(1)(A). See Preston v. Gibson, 234 F.3d 1118, 1120 (10th Cir.

2000). Under Supreme Court law, “direct review” concludes when the availability of direct

appeal to the state courts and request for review to the Supreme Court have been exhausted.

Jimenez v. Quarterman, 555 U.S. 113, 119 (2009). The Rules of the U.S. Supreme Court allow

ninety days from the date of the conclusion of direct appeal to seek certiorari. Sup. Ct. R. 13(1).

“[I]f a prisoner does not file a petition for writ of certiorari with the United States Supreme Court

after [his] direct appeal, the one-year limitation period begins to run when the time for filing a

certiorari petition expires.” United States v. Hurst, 322 F.3d 1256, 1259 (10th Cir. 2003). The

limitation period begins to run the day after a conviction becomes final.              See Harris v.

Dinwiddie, 642 F.3d 902, 906–07 n.6 (10th Cir. 2011).

       The statute also contains a tolling provision:

               The time during which a properly filed application for State post-
               conviction or other collateral review with respect to the pertinent
               judgment or claim is pending shall not be counted toward any
               period of limitation under this subsection.

       28 U.S.C. § 2244(d)(2).

                                                 3
          Case 5:20-cv-03184-SAC Document 14 Filed 04/21/21 Page 4 of 8




        Petitioner’s conviction and sentence were affirmed by the Kansas Court of Appeals on

November 6, 2009, and the Kansas Supreme Court denied review on June 23, 2010. Petitioner

had ninety days from the date of the conclusion of direct appeal to seek certiorari. Where a

prisoner declines to seek review in the Supreme Court, the limitation period begins to run the day

after the ninety-day period for seeking review in the Supreme Court expires. See Harris v.

Dinwiddie, 642 F.3d 902, 906 n.6 (10th Cir. 2011). Because Petitioner did not seek review in the

Supreme Court, his time began to run on or about September 22, 2010. Petitioner filed his state

habeas on June 23, 2011, tolling the running of the limitations period after about 274 days had

run and leaving about 91 days remaining. The Kansas Court of Appeals affirmed the denial of

Petitioner’s K.S.A. 60-1507 motion on February 7, 2020. Petitioner filed the instant Petition

more than 91 days after the termination of his State habeas proceeding. The instant Petition is

not timely and is subject to dismissal unless Petitioner can demonstrate grounds for equitable or

statutory tolling.

        Petitioner’s declaration at the end of his §2254 Petition states that he placed it in the

prison mail system on June 8, 2020, effectively filing it on that date. Houston v. Lack, 487 U.S.

266, 276 (1988); Price v. Philpot, 420 F.3d 1158, 1163–64 (10th Cir. 2005). This was just over

one month beyond the expiration of the statute of limitations imposed by 28 U.S.C. § 2244(d).

        Petitioner acknowledges that his Petition was not timely filed, but argues that he is

entitled to equitable tolling. Petitioner argues that a decision in his state habeas was rendered on

February 9, 2020, and he then sent correspondence to attempt to obtain counsel. Petitioner

argues that he reached out to the KU Paul E. Wilson Project for Innocence & Post-Conviction

Remedies because Petitioner is not knowledgeable in the law and “had no idea where to begin.”

(Doc. 8, at 1.)      He alleges that he received a letter from the KU Innocence Project on



                                                 4
            Case 5:20-cv-03184-SAC Document 14 Filed 04/21/21 Page 5 of 8




approximately May 29, 2020, informing him that his deadline to file a § 2254 petition had

passed.

          Petitioner alleges that restrictions on visitation and use of the law library due to the

COVID-19 pandemic caused further delays in filing his Petition. He alleges that visitations were

suspended and in order to call an attorney they had to be put on a phone list for approval which

required a letter from the attorney. Id. at 2.

          Petitioner alleges that he reached out to KU due to this delay in being able to contact an

attorney. He alleges that it took weeks for KU to respond to him. He claims that KU gave him

“limited insight but provided [him] with a 2254 form.” Id. Petitioner claims that he submitted

his form to the mailroom but received it back with a note stating the postage was deficient. Id.

Petitioner added postage and about two weeks later received it back from the Clerk of the Court

stating that it must be filed electronically. Id. at 2–3.   Petitioner claims that he was not sure

what he was doing with regard to filing the § 2254 petition “as far as adding the facts and

evidence from the 60-1507 hearing.” Id. at 3. Lastly, Petitioner argues that he is actually

innocent based on “new evidence” from his state habeas action showing that his trial attorney

was negligent. Id.

          The one-year limitation period is subject to equitable tolling “in rare and exceptional

circumstances.” Gibson v. Klinger, 232 F.3d 799, 808 (2000) (citation omitted). This remedy is

available only “when an inmate diligently pursues his claims and demonstrates that the failure to

timely file was caused by extraordinary circumstances beyond his control.” Marsh v. Soares, 223

F.3d 1217, 1220 (10th Cir. 2000). Circumstances that warrant equitable tolling include “for

example, when a prisoner is actually innocent, when an adversary’s conduct—or other

uncontrollable circumstances—prevents a prisoner from timely filing, or when a prisoner



                                                  5
            Case 5:20-cv-03184-SAC Document 14 Filed 04/21/21 Page 6 of 8




actively pursues judicial remedies but files a deficient pleading during the statutory period.”

Gibson, 232 F.3d at 808 (internal citations omitted).        Likewise, misconduct or “egregious

behavior” by an attorney may warrant equitable tolling. Holland v. Florida, 560 U.S. 631, 651

(2010).     However, “[s]imple excusable neglect is not sufficient.” Gibson, 232 F.3d at 808

(citation omitted).

          Where a prisoner seeks equitable tolling on the ground of actual innocence, the prisoner

“must establish that, in light of new evidence, ‘it is more likely than not that no reasonable juror

would have found petitioner guilty beyond a reasonable doubt.’” House v. Bell, 547 U.S. 518,

536–37 (2006) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)). The prisoner must come

forward with “new reliable evidence—whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence—that was not presented at trial.” Schlup, 513

U.S. at 324.

          Petitioner has failed to show the type of rare and exceptional circumstances that warrant

equitable tolling. Petitioner’s conviction became final back in September 2010. The Kansas

Court of Appeals affirmed the denial of post-conviction relief on February 7, 2020, with

approximately 90 days remaining for Petitioner to file his § 2254 petition. Petitioner has failed

to establish that he was diligently pursuing his claims or that the COVID-19 pandemic caused his

untimely filing. Nine months of his time for filing ran back in 2010 to 2011, well before the

pandemic. In February of 2020, the pandemic was in its early stages and did not present an

obstacle to filing at that time. Restrictions were not put into place until at least a month later.

Petitioner mentions that in-person visitations were suspended, but fails to explain how this

prevented him from filing his habeas petition. Respondent notes that because all of the claims

raised in a federal habeas petition had to have been first raised and exhausted in the state courts,



                                                  6
          Case 5:20-cv-03184-SAC Document 14 Filed 04/21/21 Page 7 of 8




they must already be well-developed by the time one files a federal habeas petition. (Doc. 12, at

7–8.) This should not require an in-person visit with counsel. Even if communication is

necessary, it can be done by mail or telephone. Petitioner’s own arguments and attachments

establish that mail communications with the outside world was (and still is) possible. Petitioner

claims he received the May 26, 2020 letter from KU within three days.

       It appears as though Petitioner’s delay was caused by his desire to secure counsel to

handle the case. Because there is no right to counsel in federal habeas proceedings, lack of

counsel will not excuse an untimely habeas petition. See Coleman v. Thompson, 501 U.S. 722,

756–57 (1991) (holding there is no right to counsel beyond first appeal); Lovato v. Suthers, 42 F.

App’x 400, 402 (10th Cir. 2002) (unpublished opinion) (“There is no right to counsel in federal

habeas proceedings, so lack of an attorney will not excuse an untimely habeas application.”)

(citation omitted); Green v. State, No. 05-3450-SAC, 2006 WL 618140 at *1 (D. Kan. March 10,

2006) (same); Kelly v. State of Kansas, No. 05-3292-SAC, 2005 WL 2548327 at *1 (D. Kan.

Oct. 12, 2005) (same). Likewise, an unsuccessful search for counsel is not an extraordinary

circumstance warranting equitable tolling. Jihad v. Hass, 267 F.3d 803, 806 (8th Cir. 2001).

       Petitioner had significant time prior to the pandemic to seek federal habeas relief.

Although he did pursue state post-conviction relief remedies during that time, the period spent

actually litigating in state court was statutorily tolled. Petitioner has failed to show that he

diligently pursued his action during the last 90 days. Petitioner’s claims were already presented

in the state court and he is housed in a facility that requires electronic filing. Petitioner did not

submit his Petition for filing with the facility until after his deadline had passed.

       Petitioner has not come forward with new reliable evidence—whether it be exculpatory

scientific evidence, trustworthy eyewitness accounts, or critical physical evidence—that was not



                                                   7
          Case 5:20-cv-03184-SAC Document 14 Filed 04/21/21 Page 8 of 8




presented at trial to show his actual innocence. The burden is on Petitioner to show that

“extraordinary circumstances” prevented him from filing his Petition on time. Kelly, 2005 WL

2548327 at *1 (citation omitted). Simple excusable neglect is insufficient to justify equitable

tolling. Petitioner has failed to show that equitable tolling is warranted in this case.

        IT IS THEREFORE ORDERED THAT the Petition is dismissed for failure to

commence this action within the one-year limitation period.

        IT IS FURTHER ORDERED that the Court issues a Certificate of Appealability on the

issue of equitable tolling.

        IT IS SO ORDERED.

        Dated April 21, 2021, in Topeka, Kansas.

                                               s/ Sam A. Crow
                                               Sam A. Crow
                                               U.S. Senior District Judge




                                                  8
